*534The motion court properly refused to consider the surreply affirmation of plaintiffs’ legal expert presented to the court after the motion had been fully submitted (see Foitl v G.A.F. Corp., 64 NY2d 911 [1985]). Absent an expert’s affidavit, and given claims that, as pleaded, raise issues of professional standards and causation beyond the ordinary experience of persons who are not lawyers, summary judgment was properly granted (see Ehlinger v Ruberti, Girvin & Ferlazzo, 304 AD2d 925, 926 [2003]; cf. Butler v Brown, 180 AD2d 406, 407 [1992], lv denied 80 NY2d 751 [1992], citing S & D Petroleum Co. v Tamsett, 144 AD2d 849, 850 [1988]). We have considered plaintiffs’ other arguments and find them to be without merit. Concur—Mazzarelli, J.E, Sweeny, Moskowitz, Manzanet-Daniels and Román, JJ. [Prior Case History: 2008 NY Slip Op 32269(U).]